Citation Nr: 1129017	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1956 and from December 1957 to August 1975.  The Veteran died in May 2005.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2010, the appellant testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

In January 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 U.S.C.A. § 7109 (West 2002) and 38 C.F.R. § 20.901(a) (2010).  The requested opinion has been provided and has been associated with the claims folder.  The VHA opinion was also provided to the appellant in May 2011.  The appellant was afforded 60 days to provide additional argument or evidence.  

The Board received medical evidence from the appellant in June 2011 consisting of correspondence written by the Veteran's private physician.  The new evidence was accompanied by a waiver of the appellant's right to initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.


FINDINGS OF FACT

1. The Certificate of Death shows that the immediate cause of the Veteran's death was non-small cell lung cancer.  There was no other listed underlying or significant condition contributing to the Veteran's death and tobacco use was noted to probably have contributed to his death.  

2. The competent medical evidence shows that asbestos exposure in service contributed to the development of lung cancer, the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In this case, the appellant asserts that the Veteran was exposed to asbestos and Agent Orange in service which contributed to his lung cancer and caused his death.  To establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Additionally, to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed materially and substantially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  See VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The United States Court of Appeals for Veterans Claims has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, the Veteran died in May 2005.  At the time of the Veteran's death, he was not service connected for a disability.  Prior to his death, the Veteran filed a service connection claim.  In a January 2006 rating decision, the Veteran was awarded service connection for bilateral hearing loss and tinnitus and the appellant was awarded accrued benefits.  

The Death Certificate provides that the Veteran died on May [redacted], 2005.  The immediate cause of the Veteran's death was provided as non-small cell lung cancer.  There was no other listed underlying or significant condition contributing to the Veteran's death.  The Death Certificate also noted that tobacco use probably contributed to his death.  

The service records reveal that the Veteran served in Korea from October 1955 to November 1956.  He also served in Okinawa in June 1962 to December 1963.  The DD Form 214 shows that the Veteran's military occupational specialty (MOS) was an avionic inertial and radar navigation systems technician.  The personnel records show that the Veteran routinely inspected, removed, repaired, and installed all types of airborne navigational equipment.  

The service treatment records do not show a diagnosis of or treatment for lung cancer.  There were normal chest x-rays in May 1960 and March 1961 and no significant abnormalities noted in March 1971.  Records dated in 1974 reveal that the Veteran had complaints of shortness of breath.  It was noted that the Veteran had shortness of breath with exercise and that he smoked a 1/2 pack or less per day.  In November 1975, there were multiple subcutaneous nodules on the medial right breast with no pathology report, it was noted that it was fibrosis to previous cellulitis.  There is no indication in the service treatment records or personnel records that there was exposure to asbestos or Agent Orange.  

In a letter dated in July 2005 from the Veteran's private treating oncologist, it was provided that the Veteran was treated from August 2004 to May 2005 for advanced non-small cell lung cancer.  He received radiation therapy to his chest as well as several cycles of chemotherapy.  The oncologist noted that the exact cause of non-small cell lung cancer is unknown; however, several factors have been identified as increasing the risk of developing the disease, such as cigarette smoke and asbestos exposure.  The oncologist provided that during the Veteran's service, he worked in airplane hangars lined with asbestos.  The oncologist's opinion was that it was likely that this exposure alone or in combination with cigarette smoking led to the Veteran's development of lung cancer.  The oncologist found that the cause of the Veteran's death could be linked to his military service.  

Additionally, a VHA opinion was provided by a Professor of Medicine and Director of Medical Thoracic Oncology at the University of Maryland School of Medicine, Division of Hematology and Oncology.  The oncologist provided that the claims file was reviewed including the medical records, service records and lay testimony.  The oncologist considered the Veteran's MOS and noted that in that capacity, it was likely that he had exposure to asbestos.  He noted that asbestos was routinely utilized on aircraft as part of electrical insulation, brakes, etc.  The oncologist found that asbestos was a known carcinogen.  It was also noted that the Veteran had a significant history of tobacco use (25 pack years) which was the primary cause of lung cancer.  The oncologist found that exposure to both asbestos and tobacco greatly increased the risk of developing lung cancer above that of exposure to either substance alone.  Studies indicated that the risk of lung cancer due to heavy asbestos exposure is 5x that of the unexposed population.  The risk of lung cancer from cigarettes smoking is 10x that of the unexposed population.  Exposure to both substances increases the 50-90x that of the unexposed population.  (Hughson and Fedoruk, "Occupational and Environmental Causes of Lung Cancer and Esophageal Cancer" in Textbook of Thoracic Oncology, 1996.).  The examiner opined that the Veteran's service contributed to his development of lung cancer, but was not the primary cause given the Veteran's tobacco use.  

Based on the foregoing, the Board finds that service connection for the cause of the Veteran's death, non-small cell lung cancer, is warranted.  The preponderance of the evidence shows that asbestos exposure was likely in service based on the Veteran's MOS.  Further, there was no indication that the Veteran had exposure after service in any occupational or recreational capacity.  The Board finds that the appellant's statements as well as the medical evidence are consistent with the Veteran's military occupational specialty, and thus for the purpose of this inquiry, will proceed as though he was exposed to asbestos during service.  Further, as this claim is being granted based on exposure to asbestos, no further discussion regarding the appellant's claim of Agent Orange exposure in service will be provided.  

Further, based on the Veteran's exposure to asbestos in service and the medical evidence showing that asbestos exposure contributed to his diagnosis of lung cancer, service connection is warranted.  The Board acknowledges that asbestos exposure was not the primary cause of lung cancer; however, it was a contributing cause.  Based on both of the oncologists' opinions, the Board finds that asbestos exposure in service, combined with tobacco use, caused the death of the Veteran.  As such, the evidence is sufficient to show that there is a causal connection between asbestos exposure in service and the Veteran's death.  Specifically, asbestos exposure aided or lent assistance to the production of the Veteran's death and materially contributed to his death.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is in favor of finding that it is at least as likely as not that asbestos exposure in service was a contributory cause of non-small cell lung cancer, the cause of the Veteran's death.  As the evidence establishes that the Veteran's death is related to his military service, the Board finds that service connection for the cause of his death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


